PER CURIAM.
Appellants have taken both an appeal and an interlocutory appeal from a partial summary decree entered by the chancellor below. We determine that the partial summary decree appealed is interlocutory in nature and therefore dismiss the appeal and proceed to the merits of this cause on the interlocutory appeal.
We have carefully examined the record on appeal in this case and studied the excellent briefs submitted by the parties.
When viewed in the light of the case of Siesta Properties, Inc. v. Hart, Fla.App. 1960, 122 So.2d 218, and Fla.St. 66.13, F.S.A., we hold that the appellants have failed to show that the learned chancellor below committed any reversible error in entering the partial summary decree herein appealed. It has long been the established law of this jurisdiction that the appellant has the burden of showing reversible error.
The partial summary decree appealed is hereby affirmed and the cause remanded for further proceedings.
SHANNON, Acting C. J., and LILES and HOBSON, JJ., concur.